significant index number department of the treasury internal_revenue_service washington d c tax exempy and war qetier er al taxpayer dear this letter constitutes notice that approval has bean granted for your request for a 5-year automatic_extension for amortizing the unfunded jiabllities as of danuary for the sbove-named plan which are described in sections b 2x8 and bx4 of the intemal revenue code code and sec_304 b and b of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning date this extension applies to the amortization charge bases as identified in your application submission established as of date with a total outstanding balance of ‘tha extension of the amortization periods of tha unfunded llablitias of the plan was granted in accordance with sec_431 dx1 of the code sec_431 d a of the code requires the secretary fo extend the period of time required to amortize any unfunded_liability of a pian for a period of time not in excess of years if the plan submits an applicalion meeting the criteria stated in sec_431 0x1 b the plan has submitted the required information to meet the criteria in sec_431 d 1xb including a certification from the plan's actuary that as of that date i absent the extension under subparagraph a the plan would have an accumulated_funding_deficiency in the current plan_year or any of the succeeding plan years ii the plan_sponsor has adopted a plan te improve the plan's funding status li the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has bean provided we hava sent a copy of this letter to the manager and io the manager this ruling is directed only to the taxpayer that requested it sec_6110 of the intemal revenue code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours david m ziegler manager ep actuarial group
